DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a First Office Action Non-Final Rejection on the merits. 

Election/Restrictions
Claims 19 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/11/2020. Claims 1 – 18 are currently pending and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat absorbing element” recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 7 recites, “the control device.” There is insufficient antecedent basis for this limitation. Claim 6 recites, “an electronic control device.” Therefore, Examiner suggests replacing “the control device” in claim 7 with “the electronic control device” to establish proper antecedent basis;
Claim 10 recites, “using coolable preparation element.” Examiner suggests replacing with “using a coolable preparation element.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 8 recites the term, “preparation means.” The specification recites the following:

“one or more of the preparation elements of the preparation means are included in the following group, which comprises: pump element for transporting water from a water tank and / or beverage extract towards a beverage container, an electronic control device, a carbonizer, a CO2 storage device, a coolable preparation element, a heating device, an arrangement for tempering, a mixing unit for mixing water and beverage extract, a water filter, a water tank, a container accommodation for accommodating one of the extract containers" [0035]; and
“[a]ccording to a further development, the preparation means comprise at least one container accommodation which is configured for accommodating at least one container with a beverage extract" [0036].
It is unclear whether the structure of the invention of claim 8 comprises (as the preparation means) one, some, or all of the preparation elements (or equivalent of each) that are recited in paragraphs [0035] and [0036] of the specification (see above). Examiner is interpreting the term “preparation means” as comprising at least one of the preparation elements (or equivalent) described in paragraphs [0035] and [0036] of the specification.
Clam 10 recites the term, “cooling means.” The specification does not describe the structure of the cooling means.
Claim 12 recites the term, “dispensing means.” The specification recites, “[a]ccording to a further development, one or more of the dispensing elements are included in the following group, which comprises: a receptacle accommodation for an independent beverage container, for example a drinking receptacle or a thermally insulated storage receptacle, and a tap unit. The receptacle accommodation can be arranged below the tap unit” [0041].
It is unclear whether the structure of the invention of claim 10 comprises (as the dispensing means) one, some, or all of the dispensing elements (or equivalent of each) that are recited in paragraph [0041] of the specification (see above). Examiner is interpreting the term “dispensing means” as comprising at least one of the dispensing elements (or equivalent) described in paragraph [0041] of the specification.

Such claim limitation(s) is/are:
“first communication device” and “second communication device” in claims 1-4, 7, and 15;
“electronic control device” and “control device” in claims 6-7 and 15 (note: it appears the “electronic control device” and “control device” are intended to be the same element);
 “arrangement for tempering” in claim 9;
“heat absorbing element” in claim 10;
“preparation elements” in claims 10, 11, and 16;
“coolable preparation element” in claims 10 and 16;
“heating device” in claim 11;
“dispensing element” in claim 12, and “dispensing elements” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the “first communication device” and “second communication device,” the specification recites, "In the context of the invention a communication device is a device, which can receive, request or read one or several container information items and which can transmit one or several container information items to a receiver" [0013]; "According to a further development the communication device is configured for radio communication" [0017]; "According to a further development, the communication device comprises a GSM- circuit" [0018]; "According to a further development, the communication device comprises a sensor for RFID-chips and / or for graphical codes, or is signal-connected to such a sensor" [0021]. Therefore, the first communication device and second communication device are being interpreted as being configured for radio communication, or comprising a GSM-circuit, or comprising a sensor for RFID-chips and / or for graphical codes, or being signal-connected to such a sensor, or equivalent(s).
Regarding the “electronic control device” and “control device,” the specification recites, “"The control device can be configured with a microprocessor or as a storage-programmable controller. The control device can determine the residual content M of the extract container by repeatedly subtracting the amount M1 required or to be withdrawn for the preparation of a beverage from the amount MO initially contained in the extract container, wherein N is the number of beverages prepared with this beverage extract: M = MO - N*M1" [0022]. Therefore, the electronic control device and control device are being interpreted as a microprocessor programmed to carry out the algorithm disclosed in paragraph [0022], or equivalent(s).
Regarding the “arrangement for tempering,” the specification does not describe the structure of the “arrangement for tempering.”
Regarding the “heat absorbing element,” the specification recites, “The heat absorbing element has a contact surface, which serves for the heat conducting contact with the coolable element" [0037]. Therefore, the heat absorbing element is being interpreted as any element that has a contact surface and that is in contact with the coolable element, or equivalent(s). It is noted that the coolable element recited in [0037] appears to be the same as the “coolable preparation element” recited in claim 10. The coolable preparation element is being interpreted as a carbonizer which can supply CO2, or equivalent(s), as described below.
Regarding the “preparation elements,” the specification recites, “one or more of the preparation elements of the preparation means are included in the following group, which comprises: pump element for transporting water from a water tank and / or beverage extract towards a beverage container, an electronic control device, a carbonizer, a CO2 storage device, a coolable preparation element, a heating device, an arrangement for tempering, a mixing unit for mixing water and beverage extract, a water filter, a water tank, a container accommodation for accommodating one of the extract containers" [0035] Therefore, the preparation elements are being interpreted as comprising at least one of these listed elements, or equivalent(s).
Regarding the “coolable preparation element,” the specification recites, “[a]ccording to a further development, the coolable preparation element has a carbonizer which can supply CO2 to the water or to the prepared beverage. In particular, this carbonizer forms the coolable preparation element” 2, or equivalent(s).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the “heating device,” the specification does not describe the structure of the “heating device.”
Regarding the “dispensing element(s),” the specification recites, “[a]ccording to a further development, one or more of the dispensing elements are included in the following group, which comprises: a receptacle accommodation for an independent beverage container, for example a drinking receptacle or a thermally insulated storage receptacle, and a tap unit. The receptacle accommodation can be arranged below the tap unit” [0041]. Therefore, the dispensing element is being interpreted as comprising at least one of these listed elements, or equivalent(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 limitation “arrangement for tempering,” claim 10 limitation “cooling means,” and claim 11 limitation “heating device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.” MPEP § 2181-IV.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As described in the “Claim Interpretation” section above, claim 8 recites the term, “preparation means.” It is unclear whether the structure of the invention of claim 8 comprises (as the preparation 

Claim 9 limitation “arrangement for tempering,” claim 10 limitation “cooling means,” and claim 11 limitation “heating device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions in the claims. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


As described in the “Claim Interpretation” section above, claim 10 recites the term, “dispensing means.” It is unclear whether the structure of the invention of claim 10 comprises (as the dispensing means) one, some, or all of the dispensing elements (or equivalent of each) that are recited in paragraph [0041] of the specification (see above). Examiner is interpreting the term “dispensing means” as comprising at least one of the dispensing elements (or equivalent) described in paragraph [0041] of the specification.

Claims 10, 11, and 16 recite, “the preparation elements.” There is insufficient antecedent basis for this limitation in these claims, because these claims depend on claim 8 and claim 1, neither of which recite preparation elements.

Claim 10 recites, “wherein one of the preparation elements is configured as being coolable for preparing beverages using coolable preparation element.” The structure of this limitation is unclear. Specifically, it is unclear what element is configured as being coolable. The specification recites, “one or more of the preparation elements of the preparation means are included in the following group, which comprises: pump element for transporting water from a water tank and / or beverage extract towards a beverage container, an electronic control device, a carbonizer, a CO2 storage device, a coolable preparation element, a heating device, an arrangement for tempering, a mixing unit for mixing water and beverage extract, a water filter, a water tank, a container accommodation for accommodating one of the extract containers" [0035]. Therefore, it is unclear which, if any, of these listed elements is the element that is configured as being coolable for preparing beverages using coolable preparation element,” as recited in claim 10.

2, or equivalent(s)), as described in the Claim Interpretation section) has a cooling means that flows through the heat absorbing element, and that is connected to the coolable preparation element.

Claim 16 recites the limitation, “the dispensing elements.” There is insufficient antecedent basis for this limitation in the claim, because claim 16 depends on claim 8 and claim 1, neither of which recite dispensing elements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8 – 10, 12 – 13, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0266580) in view of Pachler et al. (US 2015/0053764).
Regarding claim 1, Lee discloses a beverage-preparation apparatus for preparing and dispensing beverages in a vehicle (Fig. 1, “on-aircraft soda dispensing system 10”) using at least one beverage extract, comprising 

Lee does not expressly discloses wherein the extract container comprises at least one container information item, wherein the container information item is representative of at least one of an identifier of the at least one extract container, the volume of the extract container and the type of the at least one beverage extract; and a first communication device configured and arranged for transmission of at least one of the container information items to a second communication device.
Pachler is related to a drink machine comprising an RFID apparatus [title]. Pachler discloses an extract container comprising at least one container information item, wherein the container information item is representative of at least one of an identifier of the at least one extract container, the volume of the extract container and the type of the at least one beverage extract (Figs. 3-5 show a drink capsule / extract container comprising a transponder chip 12, which can be used to transmit information such as “the origin of the basic material of the hot drink, for example ... the coffee syrup ...” [0041], [0053]); and a first communication device (Figs. 3-5, transponder chip 12) configured and arranged for transmission of at least one of the container information items to a second communication device (“an RFID reader for capacitive or inductive coupling for reading data on a transponder chip” [0042]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the extract container comprises at least one container information item, wherein the container information item is representative of at least one of an identifier of the at least one extract container, the volume of the extract container and the type of the at least one beverage extract; and a first communication device configured and arranged for transmission of at least one of the container information items to a second communication device. This allows information about the extract container to be transmitted to another device, such that the information can be displayed and/or utilized [0041].


Regarding claim 3, Lee does not expressly disclose wherein the first communication device is configured and arranged for radio communication.
Pachler discloses wherein the first communication device is configured and arranged for radio communication (transponder chip 12 communicates with an RFID reader [0042], indicating radio communication).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first communication device is configured and arranged for radio communication. This allows information about the extract container to be transmitted to another device, such that the information can be displayed and utilized [0041].

Regarding claim 5, Lee does not expressly disclose wherein the at least one container information item is provided with a RFID-chip or a graphical code.
Pachler discloses wherein the at least one container information item is provided with a RFID-chip or a graphical code (transponder chip 12 communicates with an RFID reader [0042], indicating transponder chip 12 is an RFID-chip).


Regarding claim 8, Lee discloses further comprising preparation means (Fig. 7, “water tanks 96” [0032]) configured and arranged for preparing beverages with water (water tanks 96 contain water) and with at least one of the beverage extracts (Fig. 7 shows at least one extract container 100 (“syrup boxes and/or juice boxes 100” [0032]), wherein the preparation means are accommodated in the housing (Fig. 7 shows water tanks 96 and extract containers 100 accommodated in housing 12), and wherein the at least one of the extract containers accommodated in the beverage-preparation apparatus is fluid-connectable to the preparation means (“the syrup, water, and carbon dioxide connections may need to be in fluid communication with one or more corresponding connections on the dispensing unit 14” [0029]).

Regarding claim 9, Lee discloses the beverage-preparation apparatus according to claim 8, wherein at least one preparation elements of the preparation means is included in a group comprising a pump element, a carbonizer, a CO2 storage unit, an arrangement for tempering, a mixer unit, a water filter, a water tank, a container accommodation (Fig. 7, “water tanks 96” [0032]).

Regarding claim 10, Lee discloses the beverage-preparation apparatus according to claim 8, wherein one of the preparation elements is configured as being coolable for preparing beverages using coolable preparation element (as described in the Claim Interpretation section above, the coolable preparation element is being interpreted as a carbonizer which can supply CO2, or equivalent(s); Fig. 7 shows “carbon dioxide bottles 98” [0032]; therefore, any element in the path between one of the carbon dioxide bottles 98 and dispensing unit 14 [0029] can be considered as a preparation element that is coolable by the coolable preparation element), wherein the form of a heat absorbing element of the beverage-preparation apparatus, flown through by a cooling means, is adapted to the form of the coolable preparation element, and wherein the heat absorbing element is mechanically coupled to the housing 

Regarding claim 12, Lee discloses further comprising dispensing means (Fig. 1, dispensing unit 14) configured and arranged for beverage dispensing (see Fig. 1), wherein at least one dispensing element of the dispensing means is fluid-connectable to the preparation means (“The cart 12 is designed to cooperate (either directly or indirectly) with the stationary dispensing unit 14, such that the fountain beverage consumables being held in the cart may be appropriately delivered to the dispensing unit 14” [0023]).

Regarding claim 13, Lee discloses wherein at least one of the dispensing elements is included in a group comprising a receptacle accommodation (see annotated Fig. 1 below) for an independent beverage container and a tap unit (see annotated Fig. 1 below).

    PNG
    media_image1.png
    452
    731
    media_image1.png
    Greyscale

Fig. 1 of Lee
Regarding claim 16, Lee discloses wherein at least one of the dispensing elements and/or at least one of the preparation elements is mechanically coupled with an element carrier, wherein the element carrier is translationally displaceable and at least partially displaceable in the surroundings of the housing, and configured and arranged for the exchange of one of the dispensing elements, one of the preparation elements or one of the extract containers, and wherein the coolable preparation element is mechanically coupled with the element carrier (Fig. 13 of Lee shows “an example of a dispensing unit having its fountain beverage consumables positioned integrally within the unit” [0020]; Fig. 13 shows an element carrier (front panel 122 [0049] mechanically coupled with a dispensing element (dispensing receptacle/alcove 44 [0049]), wherein “front panel 122 may be expanded from the unit main body 124” [0049], and wherein extract container / syrup boxes 100 are configured and arranged for exchange, and coolable preparation element / carbon dioxide bottles 98 are mechanically coupled with the element carrier (“If syrup boxes or carbon dioxide bottles need to be removed, there may be a release latch (not shown) that allows a user to disengage the front panel 122 from the main body 124. The user may expand the front panel 122 away from main body 124 in order to reveal an interior of the main body space. The user may then remove used bottles or boxes and replaced them with replenished ones” [0049]).

Regarding claim 17, the combination of Lee / Pachler as described in the rejection of claim 1 can be considered as configured as an arrangement as claimed, with at least one extract container (Fig. 7 shows at least one extract container 100 (“syrup boxes and/or juice boxes 100” [0032]), which is accommodated by the mobile housing (Figs. 1, 2, and 7, fountain beverage consumables cart 12) in an interchangeable manner (Fig. 7 shows at least one extract container 100 connected by hoses 36, indicating that extract containers 100 are accommodated in an interchangeable manner).

Regarding claim 18, Lee / Pachler discloses the beverage-preparation apparatus according to claim 1 as described in the rejection of claim 1. Lee also discloses a vehicle that utilizes a beverage-preparation apparatus, wherein the vehicle is an aircraft, a watercraft, a rail vehicle, or a road vehicle (“on-aircraft”; [0022]-[0023]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee / Pachler in view of Brown et al. (US 6,047,630).
Regarding claim 2, Lee does not expressly disclose wherein the first communication device is configured and arranged for transmitting, on demand by the second communication device of the vehicle, at least one of the container information items.
Pachler discloses wherein the first communication device is configured and arranged for transmitting at least one of the container information items (transponder chip 12 can be used to transmit information such as “the origin of the basic material of the hot drink, for example ... the coffee syrup ...” [0041], [0053]). However, Pachler does not expressly disclose wherein the transmitting is on demand by a second communication device of a vehicle.
Brown is related to a beverage brewing device that can be utilized on an aircraft [Title; Col. 1, line 41]. Brown discloses a brewing system that is “responsive to commands from an aircraft computer for remote operation and/or downloading diagnostic data via a data transceiver unit" [Col. 3, lines 45-48].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the transmitting, as disclosed by Pachler, is on demand by a second communication device of a vehicle. This allows for remote operation of the beverage device, as recognized by Brown.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee / Pachler in view of Lussi et al. (US 2015/0027315).
Regarding claim 4, Lee / Pachler does not expressly disclose wherein the first communication device comprises a GSM-circuit, wherein the GSM-circuit is configured and arranged to be activated on demand by the second communication device.
Lussi is related to a beverage-preparation apparatus [Title]. Lussi discloses a beverage-preparation apparatus with the following features: “beverage preparation module 1 has one or more interfaces for data transmission, such as an Ethernet interface, a multidrop bus (MDB) interface, or a Universal Serial Bus (USB) interface. In one embodiment, a separate graphical user interface (GUI) is connectable via Ethernet, whereby, depending on the architecture, direct access to a control application 
Therefore, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first communication device comprises a GSM-circuit, wherein the GSM-circuit is configured and arranged to be activated on demand by the second communication device. This allows for wireless communication between first and second communication devices.

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee / Pachler in view of Alexander (US 2015/0245723).
Regarding claim 6, Lee / Pachler does not expressly disclose further comprising an electronic control device, and configured and arranged to determine the residual content M of the at least one extract container depending on its container volume and depending on the amount of beverage extract withdrawn from the extract container for preparing beverages.
Alexander is related to drinkware that can be utilized with a vehicle [0299]. Alexander solves the same problem as the Applicant, which is to determine a beverage amount that remains after an amount has been withdrawn from a container (Applicant’s specification at paragraphs [0022]-[0027]; Alexander at [0299]. Alexander discloses "one or more cups, mugs, travel mugs, water bottles or liquid containers can be in wireless communication with an automobile or vehicle and the one or more cups, mugs, travel mugs, water bottles or liquid containers (e.g., chilled drinkware, baby bottles) can communicate (e.g., via Bluetooth) with the automobile or vehicle to provide the information discussed in the embodiments above (e.g., volume of liquid left ...). The automobile's or vehicle's communication system can be used to provide said information to the user via the user interface on the vehicle. In one embodiment, the user can also control the operation of the one or more cups, mugs, travel mugs, water bottles or liquid containers via the vehicle's user interface (e.g., via touch controls or voice activated controls). In one embodiment, when the liquid level within the cup, mug, travel mug, water bottle or liquid container drops below a 
Therefore, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comprising an electronic control device, and configured and arranged to determine the residual content M of the at least one extract container depending on its container volume and depending on the amount of beverage extract withdrawn from the extract container for preparing beverages. This allows for providing information regarding an amount that remains after an amount has been withdrawn from a container, such that the container can be replenished as desired.

Regarding claim 7, Lee / Pachler / Alexander do not expressly disclose wherein the first communication device is configured and arranged to transmit the residual content M, determined by the control device, in combination with at least one of the container information items of the same extract container.
However, Pachler discloses a first communication device (transponder chip 12) that transmits at least one of the container information items, as described in the rejection of claim 1. Alexander discloses a control device that determines a residual content, which can be transmitted to a vehicle’s communication system, as described in the rejection of claim 6.
Since both Pachler and Alexander describe communication devices capable of transmitting the above described information, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first communication device is configured and arranged to transmit the residual content M, determined by the control device, in combination with at least one of the container information items of the same extract container. This is .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee / Pachler / Arnot (US 3,276,634).
Regarding claim 11, Lee discloses wherein the beverage extract is in form of a syrup (“syrup boxes and/or juice boxes 100” [0032]).
Lee does not expressly disclose wherein one of the preparation elements is configured as a heating device configured and arranged for preparing hot beverages, wherein the heating device is configured and arranged to heat water to the ambient pressure-dependent boiling temperature.
Arnot is related to a drinking water apparatus for use in a vehicle [Col. 1, lines 33-36]. Arnot discloses a preparation element configured as a heating device (claim 1, “heating unit”) and configured and arranged for preparing hot beverages (water for “drinking purposes” [Col. 1, lines 33-36]), wherein the heating device is configured and arranged to heat water to the ambient pressure-dependent boiling temperature (claim1, “heat-control means being capable of detecting the actual boiling of the water regardless of the boiling point under prevailing atmospheric pressure and of controlling the rate of heating so as to maintain the water at boiling point ...”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein one of the preparation elements is configured as a heating device configured and arranged for preparing hot beverages, wherein the heating device is configured and arranged to heat water to the ambient pressure-dependent boiling temperature. This allows for providing a heated beverage as desired.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee / Pachler in view of Ashrafzadeh (US 2012/0138629).
Regarding claim 14, Lee does not expressly disclose wherein one of the dispensing elements is configured as a detection element configured and arranged to detect at least one dimension of an independent beverage container inserted into the receptacle accommodation, wherein the amount of the 
Ashrafzadeh is related to a beverage-preparation apparatus [Abstract]. Ashrafzadeh discloses a detection element configured and arranged to detect at least one dimension of an independent beverage container inserted into a receptacle accommodation, wherein the amount of the beverage is dependent on the at least one dimension detected by the detection element (Figs. 3 and 4, sensor system 75 detects the height and diameter of container 91, which is then automatically filled based on the container parameters [0020]; “pixel points of the image are determined and a projection algorithm is used to determine the actual height and diameter of the container. Liquid or ice is then be automatically dispensed to fill the container in block 130 based on the particular container parameters” [0020]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein one of the dispensing elements is configured as a detection element configured and arranged to detect at least one dimension of an independent beverage container inserted into the receptacle accommodation, wherein the amount of the beverage prepared by the preparation means is dependent on the at least one dimension detected by the detection element. This allows an appropriate amount of beverage to be dispensed based on the size of the container that will receive the beverage [0007].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee / Pachler / Alexander in view of Locke et al. (US 2015/0315008).
Regarding claim 15, Lee / Pachler / Alexander does not expressly disclose wherein the first communication device is configured to transmit a failure indicator, received by the electronic control device, wherein the failure indicator concerns or is associated with the dispensing means or the preparation means.
Locke is related to a system and method for dispensing consumable liquids [Title]. Locke discloses wherein a first communication device is configured to transmit a failure indicator, received by the electronic control device, wherein the failure indicator concerns or is associated with the dispensing means or the preparation means (“during the error state, the water manager component is configured to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first communication device is configured to transmit a failure indicator, received by the electronic control device, wherein the failure indicator concerns or is associated with the dispensing means or the preparation means. This allows failure information to be transmitted to an appropriate receiver such that the failure can be resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.M.S./Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761